DETAILED ACTION
The following Office action concerns Patent Application Number 16/617,942.  Claims 1-9 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. § 112(b) because the term “ketjen black” appears to be a trademark.  A trademark may not be used to identify subject matter in a claim.
Claim 9 is rejected under 35 U.S.C. § 112(b) because it is unclear if the claim requires a fixing sheet (an article) or if requires a method of using a fixing sheet.  If the claim requires a method of using a temporary fixing sheet, then the claim is indefinite because it does not set forth any steps involved in the method of using the temporary fixing sheet. Therefore, it is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8 and 9 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Irie et al (US 2018/0057652).
Irie et al teaches a fixing member comprising a silicone rubber sponge layer (par. 68).  The silicone rubber sponge has the form of a sheet (par. 65).  A silicone sponge is equivalent 
The silicone sponge layer is formed from a composition comprising: (A) 100 parts of a polyorganosiloxane containing at least two alkenyl groups; (B) a polyorganosiloxane containing at least two silicon-bonded hydrogen atoms in an amount of 0.4 to 20 moles per mole of alkenyl group in (A); (C) 20-500 parts water; an inorganic thickening agent; an emulsifier; and a hydrosilylation reaction catalyst (par. 13-20, 34).  The emulsifier includes a mixture of non-ionic surfactants (par. 41-42).  The composition further comprises a curing inhibitor (curing retarder) in the amount of 0.001 to 5 parts (par. 48-49).  The composition further comprises conductive carbon black in the amount of 100 parts or less per 100 parts of component (A) (par. 52).  In an example, the silicone sponge has a density of 0.57 g/cm3 (Table 1).  The silicone sponge layer is capable of being used to fix an electronic member.
The amount of emulsifier (non-ionic surfactant) is 0.1 to 15 parts per 100 parts component (A) (par. 43).  In an example, the emulsifier is a mixture of 1.03 parts of a non-ionic surfactant with HLB value of 4.3 (“D-1”) and 0.06 parts of a non-ionic surfactant with HLB value of 1.8 (“D-2”)(par. 97-98; Table 1).  The amount of conductive carbon black is 100 parts or 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Irie et al teaches silicone sponge composition comprising each of the recited components within the claimed ranges.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Irie et al in view of Akimoto et al (US 2015/0228372). 
Irie et al teaches a silicone sponge composition comprising conductive carbon black as described above.  Irie et al does not teach that the carbon black is Ketjen black.
However, Akimoto et al teaches a silicone sponge composition comprising Ketjen black (par. 36).  Ketjen black produces excellent conductivity when added in small amount (par. 36).  A person of ordinary skill in the art would have been 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 25, 2021